


Exhibit 10.4


FIFTEENTH AMENDMENT TO LEASE
THIS FIFTEENTH AMENDMENT TO LEASE (this “Amendment”) is entered into as of this
12th day of June, 2014 (the “Execution Date”), by and between BMR-LANDMARK AT
EASTVIEW LLC, a Delaware limited liability company (“Landlord”), and REGENERON
PHARMACEUTICALS, INC., a New York corporation (“Tenant”).
RECITALS
A.WHEREAS, Landlord and Tenant entered into that certain Lease dated as of
December 21, 2006, as amended by that certain First Amendment to Lease dated as
of October 24, 2007, that certain Second Amendment to Lease dated as of
September 30, 2008, that certain Third Amendment to Lease dated as of April 29,
2009, that certain Fourth Amendment to Lease dated as of December 3, 2009, that
certain Fifth Amendment to Lease dated as of February 11, 2010, that certain
Sixth Amendment to Lease dated as of June 4, 2010, that certain Seventh
Amendment to Lease dated as of December 22, 2010, that certain Eighth Amendment
to Lease dated as of August 1, 2011, that certain Ninth Amendment to Lease dated
as of September 30, 2011, that certain Tenth Amendment to Lease dated as of
October 25, 2012, that certain Eleventh Amendment to Lease dated as of April 3,
2013, that certain Twelfth Amendment to Lease dated as of May 31, 2013, that
certain Thirteenth Amendment to Lease dated as of May 31, 2013 and that certain
Fourteenth Amendment to Lease dated as of October 25, 2013 (collectively, and as
the same may have been heretofore further amended, amended and restated,
supplemented or modified from time to time, the “Existing Lease”), whereby
Tenant leases certain premises (the “Premises”) from Landlord at 735, 745, 755,
765 and 777 Old Saw Mill River Road in Tarrytown, New York (collectively, the
“Buildings” and each, a “Building”);
B.WHEREAS, Tenant desires to lease approximately one thousand six hundred
forty-eight (1,648) square feet of additional Rentable Area located on the
G-Level of the Building located at 777 Old Saw Mill River Road in Tarrytown, New
York, as depicted on Exhibit A attached hereto (the “777 G-Level Expansion
Premises”); and
C.WHEREAS, Landlord and Tenant desire to modify and amend the Existing Lease
only in the respects and on the conditions hereinafter stated.
AGREEMENT
NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:
1.Definitions. For purposes of this Amendment, capitalized terms shall have the
meanings ascribed to them in the Existing Lease unless otherwise defined herein.
The Existing Lease, as amended by this Amendment, is referred to collectively
herein as the “Lease.”

BioMed Realty form dated 2/26/14

--------------------------------------------------------------------------------




2.Additional Premises.
2.1.    Landlord hereby leases to Tenant, and Tenant hereby leases from
Landlord, the 777 G-Level Expansion Premises as of the date (the “777 G-Level
Expansion Premises Commencement Date”) that Landlord tenders possession of the
777 G-Level Expansion Premises to Tenant in compliance with the terms of this
Amendment and with the improvements to the 777 G-Level Expansion Premises set
forth on Exhibit D attached hereto (the “777 G-Level Landlord Work”)
substantially complete. From and after the 777 G-Level Expansion Premises
Commencement Date, the term “Premises” shall include the 777 G-Level Expansion
Premises. The Term with respect to the 777 G-Level Expansion Premises shall
expire on the Expiration Premises Term Expiration Date, subject to Tenant’s
option to extend the Term of the Lease as provided in Article 44 of the Lease.
Tenant shall execute and deliver to Landlord written acknowledgment of the
actual 777 G-Level Expansion Premises Commencement Date within ten (10) days
after Tenant takes occupancy of the 777 G-Level Expansion Premises, in the form
attached as Exhibit C hereto. Failure to execute and deliver such
acknowledgment, however, shall not affect the 777 G-Level Expansion Premises
Commencement Date or Landlord’s or Tenant’s liability hereunder. Failure by
Tenant to obtain validation by any medical review board or other similar
governmental licensing of the 777 G-Level Expansion Premises required for the
Permitted Use by Tenant shall not serve to extend the 777 G-Level Expansion
Premises Commencement Date.
2.2.    Landlord shall perform the 777 G-Level Landlord Work at Landlord’s sole
cost and expense and in accordance with Applicable Laws. Landlord shall commence
the 777 G-Level Landlord Work as soon as practicable after the Execution Date
and shall continue such work until completion. If the 777 G-Level Expansion
Premises Commencement Date has not occurred (or is not deemed to have occurred
pursuant to Section 2.3) by June 27, 2014, subject to extension on a day-for-day
basis as a result of any Force Majeure and/or any action or inaction of Tenant
that, in either case, actually delays (but only to the extent of such delay)
Landlord’s performance of the 777 G-Level Landlord Work or Landlord’s delivery
of possession of the 777 G-Level Expansion Premises (such date, as may be
extended, the “777 G-Level Landlord Work Deadline”), then, the Lease shall not
be void or voidable and Landlord shall not be liable to Tenant for any loss or
damage resulting therefrom, but Basic Annual Rent for the 777 G-Level Expansion
Premises only (as set forth in Section 5) shall abate one day for every day
after the 777 G-Level Landlord Work Deadline that the 777 G-Level Expansion
Premises Commencement Date has not occurred (or is not deemed to have occurred
pursuant to Section 2.3). If Landlord and Tenant cannot agree on whether
Landlord has substantially completed the 777 G-Level Landlord Work, then the
written determination of the Neutral Architect shall govern, whose determination
shall be final and binding upon the parties. For purposes of this Amendment,
“substantial completion” or “substantially complete” means that Landlord has
completed the 777 G-Level Landlord Work, except for minor punch list items.
2.3.    Landlord shall permit Tenant to enter upon the 777 G-Level Expansion
Premises at any time (during business hours and upon reasonable prior written
notice to Landlord) prior to the 777 G-Level Expansion Premises Commencement
Date for the purpose of performing Alterations or the placement of personal
property; provided, however, that, prior to any such entry, Tenant shall furnish
to Landlord evidence satisfactory to Landlord that insurance coverages required
of Tenant under the provisions of Article 22 of the Existing Lease are in
effect, and such entry (including the

2



--------------------------------------------------------------------------------




approval and performance of any Alterations) shall be subject to all the terms
and conditions of the Existing Lease, except that prior to the 777 G-Level
Expansion Premises Commencement Date Tenant shall not be obligated to pay Basic
Annual Rent or Tenant’s Pro Rata Share of Operating Expenses; and provided,
further, that if the 777 G-Level Expansion Premises Commencement Date is delayed
due to such early access by Tenant or its employees, contractors,
representatives or agents, then the 777 G-Level Expansion Premises Commencement
Date shall be the date that the 777 G-Level Expansion Premises Commencement Date
would have occurred but for such delay. Subject to the immediately foregoing
sentence, Landlord and Tenant shall reasonably cooperate with each other so as
not to impede the other’s work in the 777 G-Level Expansion Premises.
3.Lease Extension Options. From and after the 777 G-Level Expansion Premises
Commencement Date, the first paragraph of Article 44 of the Lease is hereby
deleted and replaced with the following:
44.    Option to Extend Term. Tenant shall have three (3) options (each, an
“Option”) to extend the Term of this Lease (and, in each case, the Expiration
Premises Term Expiration Date and/or the Extension Premises Term Expiration
Date, as applicable), with respect to the applicable portion of the Premises
extended by an Option, by five (5) years, in each case on the same terms and
conditions as this Lease, except as provided below. If Tenant desires to
exercise any Option, Tenant must do so by giving Landlord written notice of such
exercise at least one (1) year before the Term would otherwise expire. Tenant
may exercise its Option to extend the Term only as to any one or more of the
following: (a) the entire Retained Premises plus the Corridor Space and the 765
Expansion Premises III, (b) the entire New Whole Building Premises, (c) the
entire New Multiple Tenant Building Premises, (d) the Modified Additional
Premises, (e) the Swap Premises, 765 Elevator Lobby Premises, the 765 2nd Floor
Elevator Lobby Premises and the 765 2nd Floor Corridor Premises, (f) each full
floor of the 755 Premises, (g) the 765 Expansion Premises, (h) the 765 Expansion
Premises II, (i) C-Level Storage Spaces, (j) the 777 License Area Premises and
the 777 S-Level Corridor Premises, (k) the 01 Premises and the Additional 01
Premises, (l) the 777-02 Premises, (m) the 765 Mezz Premises, (n) from and after
the High Bay Premises Commencement Date, the High Bay Premises, (o) from and
after the 777 North Spine Level Premises Commencement Date, the 777 North Spine
Level Premises, (p) from and after the 777 Northwest Lobby Level Premises
Commencement Date, the 777 Northwest Lobby Level Premises and (q) the 777
G-Level Expansion Premises. If Tenant fails to exercise an Option with respect
to less than all of the Premises and the time to do so has lapsed (or if a
Retained Premises Early Termination, a termination pursuant to a Swap Premises
Termination Option, or any other termination of a portion of the Premises
pursuant to the Lease has occurred), then Tenant shall no longer have an Option
with respect to those portions of the Premises (y) for which it failed to
exercise an Option, although Tenant’s Options for the remaining Premises shall
remain in full force and effect or (z) that have terminated.

3



--------------------------------------------------------------------------------




4.Condition of Premises. Tenant acknowledges that neither Landlord nor any agent
of Landlord has made any representation or warranty with respect to the
condition of the 777 G-Level Expansion Premises, or with respect to the
suitability of the 777 G-Level Expansion Premises for the conduct of Tenant’s
business. Subject to the immediately following sentence, Tenant acknowledges
that (a) it is generally familiar with the condition of the 777 G-Level
Expansion Premises and agrees to take the same in its condition “as is” as of
the 777 G-Level Expansion Premises Commencement Date and (b) Landlord shall have
no obligation to alter, repair or otherwise prepare the 777 G-Level Expansion
Premises for Tenant’s occupancy or to pay for or construct any improvements to
the 777 G-Level Expansion Premises, except for the 777 G-Level Landlord Work.
Notwithstanding the immediately preceding sentence, Landlord shall deliver the
777 G-Level Expansion Premises to Tenant in the same or substantially similar
condition as it was on the Execution Date, except (x) for any condition created
by Tenant during, or arising from Tenant’s, early access period pursuant to
Section 2.3, (y) that upon delivery, such space shall be in broom clean
condition (save for any condition created by Tenant during, or arising from
Tenant’s, early access period pursuant to Section 2.3) and (z) that the 777
G-Level Landlord Work shall be substantially completed in accordance with all
Applicable Laws. Tenant’s taking of possession of the 777 G-Level Expansion
Premises shall, except as otherwise agreed to in writing by Landlord and Tenant,
conclusively establish that the 777 G-Level Expansion Premises were at such time
in good, sanitary and satisfactory condition and repair.
5.Rent. Commencing on the 777 G-Level Expansion Premises Commencement Date and
continuing through the Expiration Premises Term Expiration Date (as may be
extended in accordance with the Lease), Tenant shall pay to Landlord Basic
Annual Rent for the 777 G-Level Expansion Premises at an initial rate equal to
Nine and 00/100 Dollars ($9.00) per square foot of Rentable Area of the 777
G-Level Expansion Premises per year in accordance with the terms for payment of
Basic Annual Rent set forth in the Lease. Basic Annual Rent for the 777 G-Level
Expansion Premises shall increase annually every July 1st by two and one-half
percent (2.5%) of the then-current applicable Basic Annual Rent for the 777
G-Level Expansion Premises, with the first such increase occurring as of July 1,
2015. In addition to Basic Annual Rent, commencing on the 777 G-Level Expansion
Premises Commencement Date, Tenant shall pay to Landlord as Additional Rent, at
times specified in the Lease, Tenant’s Pro Rata Share of Operating Expenses with
respect to the 777 G-Level Expansion Premises. For the avoidance of doubt, HVAC
for the 777 G-Level Expansion Premises shall be calculated in the same manner as
provided in the Lease with respect to the Retained Premises, and the 777 G-Level
Expansion Premises shall be treated as Retained Premises for the purposes of
allocation of the CAM Pool Charges in accordance with Exhibit O of the Lease (as
of the 777 G-Level Expansion Premises Commencement Date).
6.Tenant’s Pro Rata Shares. From and after the 777 G-Level Expansion Premises
Commencement Date, Tenant’s Pro Rata Shares of the 777 Building, the Existing
Project and the Entire Project shall be incrementally increased by the amounts
set forth in Exhibit B attached hereto. As of the 777 G-Level Expansion Premises
Commencement Date, the defined terms in Section 2.2 of the Existing Lease shall
be automatically amended to reflect the adjustments set forth in this Section.
Rentable Area and Tenant’s Pro Rata Shares are all subject to adjustment under
the Lease, including pursuant to Section 9.2 of the Lease.

4



--------------------------------------------------------------------------------




7.Parking. The parties acknowledge that, in accordance with the Lease, Tenant
shall be entitled to its pro rata share of unreserved parking spaces with
respect to each portion of the Premises leased to Tenant.
8.Broker. Tenant represents and warrants that it has not dealt with any broker
or agent in the negotiation for or the obtaining of this Amendment, other than
Studley, Inc. (“Broker”), and agrees to reimburse, indemnify, save, defend and
hold harmless Landlord for, from and against any and all cost or liability for
compensation claimed by any such broker or agent, other than Broker, employed or
engaged by it or claiming to have been employed or engaged by it. Broker is
entitled to a leasing commission in connection with the making of this
Amendment, and Landlord shall pay such commission to Broker pursuant to a
separate agreement between Landlord and Broker.
9.No Default. Tenant represents, warrants and covenants that, to the best of
Tenant’s knowledge, Landlord and Tenant are not in default of any of their
respective obligations under the Lease and no event has occurred that, with the
passage of time or the giving of notice (or both) would constitute a default by
either Landlord or Tenant thereunder.
10.Notices. Tenant confirms that, notwithstanding anything in the Lease to the
contrary, notices delivered to Tenant pursuant to the Lease should be sent to:
Regeneron Pharmaceuticals, Inc.
777 Old Saw Mill River Road
Tarrytown, New York 10591
Attn: General Counsel;


with a copy to:
Regeneron Pharmaceuticals, Inc.
777 Old Saw Mill River Road
Tarrytown, New York 10591
Attn: Vice President of Facilities.


11.Effect of Amendment. Except as modified by this Amendment, the Existing Lease
and all the covenants, agreements, terms, provisions and conditions thereof
shall remain in full force and effect and are hereby ratified and affirmed. In
the event of any conflict between the terms contained in this Amendment and the
Existing Lease, the terms herein contained shall supersede and control the
obligations and liabilities of the parties. From and after the date hereof, the
term “Lease” as used in the Lease shall mean the Existing Lease, as modified by
this Amendment.
12.Successors and Assigns. Each of the covenants, conditions and agreements
contained in this Amendment shall inure to the benefit of and shall apply to and
be binding upon the parties hereto and their respective permitted successors and
assigns. Nothing in this section shall in any way alter the provisions of the
Lease restricting assignment or subletting.
13.Miscellaneous. This Amendment becomes effective only upon execution and
delivery hereof by Landlord and Tenant. The captions of the paragraphs and
subparagraphs in this

5



--------------------------------------------------------------------------------




Amendment are inserted and included solely for convenience and shall not be
considered or given any effect in construing the provisions hereof. All exhibits
hereto are incorporated herein by reference. Submission of this instrument for
examination or signature by Tenant does not constitute a reservation of or
option for a lease, and shall not be effective as a lease, lease amendment or
otherwise until execution by and delivery to both Landlord and Tenant.
14.Authority. Tenant represents, warrants and covenants to Landlord that the
individual signing this Amendment on behalf of Tenant has the power, authority
and legal capacity to sign this Amendment on behalf of and to bind Tenant.
Landlord represents, warrants and covenants to Tenant that the individual
signing this Amendment on behalf of Landlord has the power, authority and legal
capacity to sign this Amendment on behalf of and to bind Landlord.
15.Counterparts; Facsimile and PDF Signatures. This Amendment may be executed in
one or more counterparts, each of which, when taken together, shall constitute
one and the same document. A facsimile or portable document format (PDF)
signature on this Amendment shall be equivalent to, and have the same force and
effect as, an original signature.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

6



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
date and year first above written.
LANDLORD:
BMR-LANDMARK AT EASTVIEW LLC,
a Delaware limited liability company
By:
/s/ Kevin M. Simonsen
 
 
 
Name:
Kevin M. Simonsen
 
 
 
Title:
VP, Real Estate Legal
 
 
 



TENANT:
REGENERON PHARMACEUTICALS, INC.,
a New York corporation
By:
/s/ Murray A. Goldberg
 
 
 
Name:
Murray A. Goldberg
 
 
 
Title:
Senior Vice President
 
 
 











--------------------------------------------------------------------------------




EXHIBIT A
777 G-LEVEL EXPANSION PREMISES




[IMAGE]




--------------------------------------------------------------------------------




EXHIBIT B
TENANT’S PRO RATA SHARES
Definition or Provision
Means the Following:
Square Feet of Rentable Area
Tenant’s Pro Rata Share of the 777 Building
Tenant’s Pro Rata Share of Existing Project (827,790)
Tenant’s Pro Rata Share of the Entire Project (1,188,310)
Portion of added “Premises” and corresponding Rentable Area
777 G-Level Expansion Premises
1,648
0.45%
0.20%
0.14%









--------------------------------------------------------------------------------




EXHIBIT C
ACKNOWLEDGEMENT OF 777 G-LEVEL EXPANSION PREMISES COMMENCEMENT DATE


THIS ACKNOWLEDGEMENT OF 777 G-LEVEL EXPANSION PREMISES COMMENCEMENT DATE is
entered into as of ______________, 2014, with reference to that certain Lease
dated as of December 21, 2006 (the “Original Lease”), as amended by that certain
First Amendment to Lease dated as of October 24, 2007 (the “First Amendment”),
that certain Second Amendment to Lease dated as of September 30, 2008 (the
“Second Amendment”), that certain Third Amendment to Lease dated as of April 29,
2009 (the “Third Amendment”), that certain Fourth Amendment to Lease dated as of
December 3, 2009 (the “Fourth Amendment”), that certain Fifth Amendment to Lease
dated as of February 11, 2010 (the “Fifth Amendment”), that certain Sixth
Amendment to Lease dated as of June 4, 2010 (the “Sixth Amendment”), that
certain Seventh Amendment to Lease dated as of December 22, 2010 (the “Seventh
Amendment”), that certain Eighth Amendment to Lease dated as of August 1, 2011
(the “Eighth Amendment”), that certain Ninth Amendment to Lease dated as of
September 30, 2011 (the “Ninth Amendment”), that certain Tenth Amendment to
Lease dated as of October 25, 2012 (the “Tenth Amendment”), that certain
Eleventh Amendment to Lease dated as of April 3, 2013 (the “Eleventh
Amendment”), that certain Twelfth Amendment to Lease dated as of May 31, 2013
(the “Twelfth Amendment”), that certain Thirteenth Amendment to Lease dated as
of May 31, 2013 (the “Thirteenth Amendment”), that certain Fourteenth Amendment
to Lease dated as of October 25, 2013 (the “Fourteenth Amendment”) and that
certain Fifteenth Amendment to Lease dated as of June 12, 2014 (the “Fifteenth
Amendment”) and, collectively with the Original Lease and the First Amendment,
Second Amendment, Third Amendment, Fourth Amendment, Fifth Amendment, Sixth
Amendment, Seventh Amendment, Eighth Amendment, Ninth Amendment, Tenth
Amendment, Eleventh Amendment, Twelfth Amendment, Thirteenth Amendment,
Fourteenth Amendment and Fifteenth Amendment and as the same may have been
heretofore further amended, amended and restated, supplemented or modified from
time to time, the “Lease”), by REGENERON PHARMACEUTICALS, INC., a New York
corporation (“Tenant”), in favor of BMR-LANDMARK AT EASTVIEW LLC, a Delaware
limited liability company (“Landlord”). All capitalized terms used herein
without definition shall have the meanings ascribed to them in the Lease.


Tenant hereby confirms the following:
1.Tenant accepted possession of the 777 G-Level Expansion Premises on [_______],
20[__].
2.The 777 G-Level Expansion Premises is in (a) good order, condition and repair,
(b) in the same or substantially similar condition as it was on the Execution
Date (save for the 777 G-Level Landlord Work and any condition created by Tenant
during, or arising from Tenant’s, early access period pursuant to Section 2.3 of
the Fifteenth Amendment) and (c) in broom clean condition (save for any
condition created by Tenant during, or arising from Tenant’s, early access
period pursuant to Section 2.3 of the Fifteenth Amendment).




--------------------------------------------------------------------------------




3.The 777 G-Level Landlord Work is complete.
4.All conditions of the Lease with respect to the 777 G-Level Expansion Premises
to be performed by Landlord as a condition to the full effectiveness of the
Lease have been satisfied.
5.In accordance with the provisions of Section 2 of the Fifteenth Amendment, the
777 G-Level Expansion Premises Commencement Date is [_______], 20[__].
6.Tenant commenced occupancy of the 777 G-Level Expansion Premises for the
Permitted Use on [_______], 20[__].
7.The obligation to pay Rent is presently in effect and all Rent obligations on
the part of Tenant under the Lease with respect to the 777 G-Level Expansion
Premises commenced to accrue on [_______], 20[__], with Basic Annual Rent for
the 777 G-Level Expansion Premises payable on the dates and in amounts set forth
in the Fifteenth Amendment.
8.The Lease is in full force and effect, and the same represents the entire
agreement between Landlord and Tenant concerning the Premises[, except
[_______]].
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]




--------------------------------------------------------------------------------




EXHIBIT D
777 G-LEVEL LANDLORD WORK
1.
Relocate the existing 75Kva transformer and 277/480 labeled “Panel 2” up to the
intermediate level mechanical room.

2.
Re-route existing 480 Volt feeders fed from PSC 4 to new location of
transformer.

3.
Re-route existing Duct Reheat and HV-1 circuits from 777 G-Level Expansion
Premises to new panel location in mechanical electrical room.

4.
Existing 777 G-Level Expansion Premises 120/208 volt panel will be left
disconnected in the 777 G-Level Expansion Premises.




Exhibit D – Page 1
NYI-4590724v7